Fourth Court of Appeals
                               San Antonio, Texas
                                    February 25, 2019

                                   No. 04-18-00481-CR

                               Dorothy A. HOLLOWAY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR0541
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Substitute Counsel is hereby GRANTED. Counsel is ordered
to provide proof that the motion was delivered to the defendant pursuant to Texas Rule of
Appellate Procedure 6.5 (b), (d).


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court